DETAILED ACTION
  
EXAMINER’S AMENDMENT
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rebecca Bachner, Reg. No. 54,865 on 3/4/2022. 
  
Claims:

1. (Currently Amended) A method, comprising:
providing, by a subscriber identity module (SIM) of a user device and to a network, a first request to attach to the network and a second request for management and administrative services associated with the network;
receiving, by the SIM of the user device and from the network, a first response indicating whether the first request to attach to the network is granted;
receiving, by the SIM of the user device, from the network, and when the first response indicates that the first request is granted, a second response indicating whether the second request for the management and administrative services is granted;
providing, by the SIM of the user device, to the network and when the second the management and administrative services is granted, a third request for an activation status of the user device;
receiving, by the SIM of the user device and from the network, a third response indicating the activation status of the user device requested by the third request;
updating, by the SIM of the user device and based on the third response, an activation flag indicating the activation status of the user device, 
the activation status of the user device indicating that a SIM profile of the SIM of the user device is being programmed by the network; and
providing, by the SIM of the user device, a message indicating the activation status of the user device is in progress based on the activation flag.

2. (Original) The method of claim 1, further comprising:
waiting, by the user device for an updated response from the network for a time period and when the third response indicates that the activation status of the user device is in progress;
determining whether the updated response is received from the network prior to expiration of the time period; and
selectively:
updating the activation flag based on the updated response when the updated response is received from the network prior to the expiration of the time period, or
updating the activation flag to indicate that the user device is not activated when the updated response is not received from the network prior to the expiration of the time period.

3. (Original) The method of claim 1, further comprising:
updating the activation flag to indicate that the user device is not activated when the first response indicates that the first request to attach to the network is not granted.

4. (Original) The method of claim 1, further comprising:
updating the activation flag to indicate that the user device is not activated when the second response indicates that the second request for the management and administrative services is not granted.

5. (Original) The method of claim 1, wherein the second request for the management and administrative services includes one of:
an administrative packet data network request when the user device is a fourth generation device, or
an administrative data network name request when the user device is a fifth generation device.

6. (Previously Presented) The method of claim 1, wherein:
the third request is provided to a SIM over-the-air (OTA) device of the network, and
the third response is received from the SIM OTA device.

7. (Currently Amended) The method of claim 1, wherein after the third response of the user device to activated.

 8. (Currently Amended) A subscriber identity module (SIM) of a device, the device comprising:
one or more processors configured to:
provide, to a network, a first request to attach to the network;
receive, from the network, a first response indicating whether the first request to attach to the network is granted;
provide, to the network, a second request for management and administrative services associated with the network;
receive, from the network and when the first response indicates that the first request is granted, a second response indicating whether the second request for the management and administrative services is granted;
provide, to the network and when the second response indicates that the second request for the management and administrative services is granted, a third request for an activation status of the device;
receive, from the network, a third response indicating the activation status of the device requested by the third request;
update, based on the third response, an activation flag to indicate that the activation status of the device is in progress,
the activation status of the device indicating that a SIM profile of the SIM 


9. (Previously Presented) The device of claim 8, wherein, when the device is incapable of communicating with a SIM over-the-air (OTA) device of the network, the device is prevented from providing the third request to the network and from receiving the third response from the network.

10. (Canceled Herein)

11. (Original) The device of claim 8, wherein the one or more processors, when providing the message indicating the activation status of the device, are configured to:
read the activation flag to determine that the activation status of the device is not active; and
generate the message indicating at least one of:
		that the activation status of the device is not active, or
		instructions indicating how to change the activation status of the device to active.

 12. (Original) The device of claim 8, wherein the device includes one of:
a mobile telephone,
a machine-to-machine device,
an Internet of things device,

a device unassociated with a mobile subscriber integrated services digital network number.

13. (Original) The device of claim 8, wherein the one or more processors, when providing the message indicating the activation status of the device, are configured to:
read the activation flag to determine the activation status of the device;
generate the message indicating the activation status of the device based on reading the activation flag; and
provide the message indicating the activation status of the device based on generating the message.

14. (Currently Amended) The device of claim 8, wherein the one or more processors, when providing, to the network, the first request to attach to the network, are configured to: 
determine that the device is initially powering up or that the SIM 
provide, to the network, the first request to attach to the network based on determining that the device is initially powering up or that the SIM 


one or more instructions that, when executed by one or more processors of a device comprising a subscriber identity module (SIM), cause the one or more processors of the device to:
provide, to a network, a first request to attach to the network and a second request for management and administrative services associated with the network;
receive, from the network, a first response indicating whether the first request to attach to the network is granted; 
update an activation flag included in a SIM profile of [[a]]the SIM , is not being programmed by the network, and that the activation status of the device is not active when the first response indicates that the first request to attach to the network is not granted;
receive from the network, and when the first response indicates that the first request is granted, a second response indicating whether the second request for the management and administrative services is granted;
update the activation flag to indicate that the device is not activated when the second response indicates that the second request for the management and administrative services is not granted;
provide, to the network and when the second response indicates that the second request for management and administrative services is granted, a third request for an activation status of the device;
of the device requested by the third request,
wherein the activation status of the device indicating that the SIM profile of the SIM is being programmed by the network;
update the activation flag based on the third response; and
provide, for display, a message indicating the activation status of the device based on the activation flag.

16. (Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
wait for an updated response from the network for a time period and when the third response indicates that the activation status of the device is in progress;
determine whether the updated response is received from the network prior to expiration of the time period; and
update the activation flag to indicate that the device is not activated when the updated response is not received from the network prior to the expiration of the time period.

17. (Original) The non-transitory computer-readable medium of claim 15, wherein the second request for the management and administrative services includes one of:
an administrative packet data network request when the device is a fourth generation device, or


18. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein:
the third request is provided to [[the]]a SIM over-the-air (OTA) device of the network, and
the third response is received from the SIM OTA device.

19. (Canceled Herein)

20. (Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to provide, for display, the message indicating the activation status of the device, cause the one or more processors to:
read the activation flag to determine the activation status of the device;
generate the message indicating the activation status of the device based on reading the activation flag; and
provide, for display, the message indicating the activation status of the device based on generating the message.

wherein the device uses a SIM application of the SIM profile to determine real-time up to date information for the activation status of the device from the network.

 22. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the device uses a SIM application of the SIM profile to determine real-time up to date information for the activation status of the device from the network.


Allowable Subject Matter

2.	Claims 1-9, 11-18, and 20-22 are allowed.

3.	The following is an examiner’s reason for allowance:
 Regarding claim 1, the prior art of record Venkataramu (US 8,588,850 B1) discloses a method, comprising: 
 	providing, by a user device and to a network, a first request to attach to the network and 
	a second request for management and administrative services associated with the network; 
 	receiving, by the user device and from the network, a first response indicating whether the first request to attach to the network is granted; 

	The prior art of record Chen et al. (US 2012/0106443 A1) discloses providing, by a user device, to a network and when a second response indicates that a second request for management and administrative services is granted, a third request for an activation status of the user device; 
 		receiving, by the user device and from the network, a third response indicating the activation status requested by the third request; 
updating, by the user device and based on the third response, an activation flag indicating the activation status of the user device; and 
 	providing a message indicating the activation status of the user device based on an activation flag. 
	The prior art of record Mistry et al. (US 2015/0181419 A1) discloses a user device providing a message indicating an activation status of the user device.
  However, neither Venkataramu, Chen et al., nor Mistry et al. teaches or suggests or made obvious a method, comprising:
providing, by a subscriber identity module (SIM) of a user device and to a network, a first request to attach to the network and a second request for management and administrative services associated with the network;
receiving, by the SIM of the user device and from the network, a first response indicating whether the first request to attach to the network is granted;
receiving, by the SIM of the user device, from the network, and when the first 
providing, by the SIM of the user device, to the network and when the second response indicates that the second request for the management and administrative services is granted, a third request for an activation status of the user device;
receiving, by the SIM of the user device and from the network, a third response indicating the activation status of the user device requested by the third request;
updating, by the SIM of the user device and based on the third response, an activation flag indicating the activation status of the user device,
the activation status of the user device indicating that a SIM profile of the SIM of the user device is being programmed by the network; and
providing, by the SIM of the user device, a message indicating the activation status of the user device is in progress based on the activation flag.

 	Regarding claim 8, the prior art of record Venkataramu (US 8,588,850 B1) discloses a device, comprising: 
 	one or more processors configured to: 
 	provide, to a network, a first request to attach to the network; 
 	receive, from the network, a first response indicating whether the first request to attach to the network is granted; 
 	provide, to the network, a second request for management and administrative services associated with the network; 

	The prior art of record Chen et al. (US 2012/0106443 A1) discloses providing, to the network and when the second response indicates that the second request for management and administrative services is granted, a third request for an activation status of the device; 
 	receiving, from the network, a third response indicating the activation status requested by the third request; 
 	updating, based on the third response, an activation flag indicating the activation status of the device; and 
 	providing, based on the activation flag, a message indicating the activation status of the device as one of activated, not activated, or in progress.  
	The prior art of record Mistry et al. (US 2015/0181419 A1) discloses a device providing a message indicating an activation status of the user device.
 	However, neither Venkataramu, Chen et al., nor Mistry et al. teaches or suggests or made obvious a subscriber identity module (SIM) of a device, the device comprising:
one or more processors configured to:
provide, to a network, a first request to attach to the network;
receive, from the network, a first response indicating whether the first request to attach to the network is granted;
provide, to the network, a second request for management and administrative services associated with the network;

provide, to the network and when the second response indicates that the second request for the management and administrative services is granted, a third request for an activation status of the device;
receive, from the network, a third response indicating the activation status of the device requested by the third request;
update, based on the third response, an activation flag to indicate that the activation status of the device is in progress,
the activation status of the device indicating that a SIM profile of the SIM of the device is being programmed by the network; and
provide, based on the activation flag, a message indicating the activation status of the device is in progress.

 	Regarding claim 15, Venkataramu (US 8,588,850 B1) discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: 
 	one or more instructions that, when executed by one or more processors of a device, 
 	cause the one or more processors to: 
 	provide, to a network, a first request to attach to the network and a second request for management and administrative services associated with the network; 

 	update when the first response indicates that the first request to attach to the network is not granted; 
 	receive from the network, and when the first response indicates that the first request is granted, a second response indicating whether the second request for the management and administrative services is granted; and
 	update when the second response indicates that the second request for the management and administrative services is not granted. 
	The prior art of record Chen et al. (US 2012/0106443 A1) discloses 
updating an activation flag, that indicates an activation status of a device, to indicate that the device is not activated; 
updating the activation flag to indicate that the device is not activated;
 	providing, to the network and when the second response indicates that the second request for management and administrative services is granted, a third request for an activation status of the device; 
 	receiving, from the network, a third response indicating the activation status requested by the third request; 
 	updating the activation flag based on the third response; and 
 	providing a message indicating the activation status of the device based on the activation flag. 
	The prior art of record Mistry et al. (US 2015/0181419 A1) discloses a device providing, for display, a message indicating an activation status of the device.

one or more instructions that, when executed by one or more processors of a device comprising a subscriber identity module (SIM), cause the one or more processors of the device to:
provide, to a network, a first request to attach to the network and a second request for management and administrative services associated with the network;
receive, from the network, a first response indicating whether the first request to attach to the network is granted; 
update an activation flag included in a SIM profile of the SIM, that indicates an activation status of the device, to indicate that the SIM is not activated, is not being programmed by the network, and that the activation status of the device is not active when the first response indicates that the first request to attach to the network is not granted;
receive from the network, and when the first response indicates that the first request is granted, a second response indicating whether the second request for the management and administrative services is granted;
update the activation flag to indicate that the device is not activated when the second response indicates that the second request for the management and administrative services is not granted;

receive, from the network, a third response indicating the activation status of the device requested by the third request,
           wherein the activation status of the device indicating that the SIM profile of the SIM is being programmed by the network;
update the activation flag based on the third response; and
provide, for display, a message indicating the activation status of the device based on the activation flag.  


4. 	All the dependent claims are also allowed based on their dependency on claim 1, 8, and 15.
    
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER  YI/
Examiner, Art Unit 2643



/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643